Breese, J. All the facts and circumstances in this case concur in showing that the contract dated April 1st, 1855, though actually signed on the 17th, is the true contract between these parties; and as the defendant in error refused to comply with it, the plaintiff had a right to take him at his word, and to act on that refusal. His refusal destroys the claim he might have perfected to the cow and colt. Fox v. Kitton, 19 Ill. R. 519. The first instruction, therefore, given in behalf of the defendant in error, was erroneous. Tfie judgment is reversed and the cause remanded. Judgment reversed.